Citation Nr: 0001436	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD), a bilateral elbow disability and a 
bilateral shoulder disability.  

2. Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had verified service from June 1967 to October 
1971, from March 1973 to August 1976, and from September 1984 
to November 1996.  

This appeal arose from September 1997 and September 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Boise, Idaho Regional Office (RO).  In September 1997, the RO 
denied the veteran's claims for entitlement to service 
connection for PTSD and for bilateral elbow and shoulder 
disabilities.  

In September 1998 the RO granted entitlement to service 
connection for bilateral hearing loss and an initial 
noncompensable evaluation was assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The claims for entitlement to service connection for PTSD and 
entitlement to an initial compensable evaluation for 
bilateral hearing loss are addressed in the remand portion of 
the decision.  


FINDINGS OF FACT

1. The claim of entitlement to service connection for a 
bilateral elbow disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2. The claim of entitlement to service connection for a 
bilateral shoulder disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for a 
bilateral elbow disorder is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).  

2. The claim for entitlement to service connection for a 
bilateral shoulder disorder is not well grounded. 
38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran received 
treatment for a question of a Grade I left shoulder 
separation in November 1975 after a motor vehicle accident.  
X-rays were negative.  Several subsequent examinations of the 
shoulder and elbow were negative.  

On examination in December 1989 the veteran reported a trick 
elbow or shoulder with shoulder pain (which shoulder was 
affected was not specified) and shooting pains on bumping his 
right elbow.  He denied a history of fracture.  He noted that 
he had received treatment of the right elbow in 1984.  
Examination was negative.  

In May 1993 the veteran was treated for pain in both elbows 
and the right shoulder.  He reported that he had been doing 
increased physical training.  Examination appeared normal.  
The assessment was overuse syndrome.  He was placed on a 
temporary physical profile with respect to use of his upper 
and lower extremities.  On another visit in May 1993 the 
veteran reported the same symptoms.  

The next month the veteran underwent an orthopedic 
consultation.  The primary complaint was of knee pain.  He 
also complained of right shoulder pain since his youth, and 
left and right elbow pain.  He reported elbow pain when 
leaning on his elbow, lifting weights or otherwise putting 
pressure on the elbow.  The pain was over the olecranon and 
within the joint.  He complained primarily of right arm pain 
with occasional left-sided symptoms.  Discomfort was in the 
area of the ulnar nerve.  Right shoulder pain was in the 
glenohumeral area.  There was tenderness over the coracoid 
and described pain near the infraspinatus tendon.  
Impingement testing was negative.  There was full range of 
motion of the shoulders and elbows.  X-rays were only 
reported to show arthritis of the knees.  The diagnosis was 
olecranon bursitis of the elbows with possibly some arthritic 
changes in the joint, and tendonitis of the shoulder.  

In April 1994 the veteran complained of left shoulder pain 
with an onset date of November 1993.  Examination of the 
shoulder was unremarkable with no positive results indicated.  
The assessment was of a mild left shoulder strain.  The 
veteran requested a permanent profile in May 1994.  The 
assessment was left shoulder pain.  An orthopedic 
consultation made no specific diagnosis with respect to the 
left shoulder.  

An orthopedic visit in October 1994 resulted in an impression 
of mild shoulder impingement.  A permanent profile was 
planned.  

On the retirement examination in June 1995, the upper 
extremities were found to be normal.  However, in the summary 
of defects pertaining to the examination results for upper 
extremities, feet, lower extremities, and spine the examiner 
provided an impression of degenerative joint 
disease/osteoarthritis with olecranon bursitis.  On the 
veteran's report of medical history he reported, among many 
other things, treatment of the right elbow and left shoulder.  
The physician's summary made general diagnoses of diffuse 
degenerative joint disease and bursitis.  It was not 
specified whether these diagnoses pertained to the elbows or 
shoulders.  

In a report of medical assessment dated in June 1996, the 
veteran reported a long history of bilateral shoulder and 
bilateral elbow pain.  

On VA examination in August 1997 the veteran reported no 
treatment for shoulder or elbow pain since service.  He did 
complain of pain in the shoulders and elbows developing in 
the 1970s in the military.  He asserted that he was on a 
physical profile the last two years of service but had no 
specific treatment except for Motrin since his military 
discharge.  X-rays of the shoulders shoulder no significant 
degenerative changes of the shoulders.  X-rays of the left 
elbow showed a tiny left olecranon spur.  Otherwise, the x-
rays were normal.  The assessment of the VA examiner was that 
there were no clinical findings suggestive of any abnormality 
of the shoulders or elbows.  

Post service military hospital records showed no treatment of 
the elbows or shoulders.  

At his hearing in September 1998 the veteran asserted that he 
had treatment of his shoulders and elbows in service and 
continued to have problems with both.  He did not report any 
recent treatment of the shoulders or elbows.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. § 3.303(a) 
(1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  

When the disease identity is established there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Arthritis may be presumed service connected if manifested to 
a compensable degree of 10 percent or more within a year 
after service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996); Epps v. Brown, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  In addition, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.




In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1999).  


Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The Board's review of the evidentiary record discloses that 
while the service medical records show the veteran was on 
occasion treated for elbow and shoulder symptomatology 
variously diagnosed, the post service VA examination has 
failed to demonstrate the current existence of any chronic 
acquired abnormality of either shoulder or elbow which has 
been linked to service.  The VA examiner concluded that there 
was no significant abnormality of the shoulders and elbows.  
In the absence of medical evidence of a current disability or 
either shoulder or elbow, the claim is not well grounded.  
Brammer, 3 Vet. App. 223, 225.  

There is no showing of the existence of arthritis of the 
shoulders or elbows within a year after service to a 
compensable degree to warrant presumptive service connection.  
Moreover, while the veteran has reported shoulder and elbow 
pain since service, there is no competent clinical objective 
evidence of any ascertainable abnormality of either shoulder 
or elbow to account for such pain which has been linked to 
service.  An olecranon spur shown on x-rays after service has 
not, on the basis of competent medical authority, been linked 
to the service reported diagnosis of olecranon bursitis.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology as to any claimed disorder.  Assertions as to these 
matters are therefore not presumptively credible.  King, 5 
Vet. App. 19, 21.  




As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, 6 Vet. App. 136, 139, the veteran's lay 
opinion is an insufficient basis upon which to find his claim 
well grounded.  Espiritu, 2 Vet. App. 492.  Accordingly, as a 
well-grounded claim must be supported by evidence, not merely 
allegations, Tirpak, 2 Vet. App. 609, 611, the appellant's 
claim for entitlement to service connection for a disorder of 
the shoulders and elbows must be denied as not well grounded.  

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the veteran of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  In this case, the RO informed the 
veteran of the evidence he needed to submit to support his 
claim, thus fulfilling its duty in this instance.  The 
veteran has not indicated the existence of any evidence that 
has not already been obtained and/or requested that would 
well ground his claim.  38 U.S.C.A. § 5103(a); McKnight, 
Epps, supra.

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  


ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for a bilateral elbow 
disorder, the appeal is denied.  

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for a bilateral shoulder 
disorder, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO has determined that the veteran did not receive a 
diagnosis of PTSD.  However, the Board observes that in his 
VA Form 9, received in April 1998, the veteran stated that he 
did receive a diagnosis from the VA Clinic in Pocatello, 
Idaho.  It does not appear that these obviously pertinent 
records were obtained and associated with the veteran's 
claims folder.  

As noted above, absent the submission and establishment of a 
well-grounded claim, the VA Secretary cannot undertake to 
assist a veteran in developing facts pertinent to his or her 
claim.  See Morton, 12 Vet. App. 477; Epps, 126 F.3d 1464.  
However, it has been held that records generated by VA are 
constructively part of the record on appeal as they are 
within the constructive (if not actual notice) of VA 
adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

If documents generated by VA agents or employees, including 
physicians, predate the Board's decision, are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 612-613.  See 
also Dunn v. West, 11 Vet. App. 462 (1998).  




In Dunn, the Court found that a finding by the Board in an 
appeal to reopen a claim for entitlement to service 
connection for PTSD that there was no competent diagnosis of 
PTSD "might have been justifiable if the BVA had reviewed 
and addressed all of the evidence of record.  However, the 
BVA made its decision without obtaining and reviewing the 
records of the Princeton Veterans Center which were 
constructively part of the record."  Id.  

If after available pertinent VA records are associated with 
the claims folder the RO determines that the veteran's claim 
is at least well grounded under Cohen v. Brown, 10 Vet. App. 
128 (1997) and Gaines v. West, 11 Vet. App. 353, 357 (1998), 
the RO should complete any necessary development of the 
veteran's claim.  

With respect to the claim for entitlement to an initial 
compensable evaluation for bilateral hearing loss, as was 
noted above, in September 1998 entitlement to service 
connection for bilateral hearing loss was granted.  An 
initial noncompensable evaluation was assigned.  In August 
1999, the veteran's representative contended that the veteran 
disagreed with the assignment of a noncompensable evaluation.  

When a notice of disagreement (NOD) is filed, failure to 
issue a statement of the case (SOC) is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  However, an appeal shall be returned to the Board 
only if perfected through filing of a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet. App. 93 (1997).  

In the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that in appeals from an initial 
assignment of a disability evaluation, ratings may be staged 
(i.e., different ratings may be assigned for different 
periods of time.  On remand, consideration needs to be given 
to whether any staging of ratings is appropriate.  


Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues of 
entitlement to service connection for PTSD and entitlement to 
an initial compensable evaluation for bilateral hearing loss 
pending a remand to the RO for further development as 
follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify with specificity the date when 
he was diagnosed with PTSD at the VA 
medical center in Pocatello, and obtain 
the pertinent medical records which 
should be associated with the claims 
file.

3.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed.  After 
undertaking any development deemed 
essential in addition to that specified 
above to the extent permitted by law, 
readjudicate the issue of entitlement to 
service connection for PTSD.  

4.  A SOC should be provided on the issue 
of entitlement to an initial compensable 
evaluation for bilateral hearing loss.  
The RO should give consideration to all 
applicable laws, regulations, and cases 
to include whether staging of ratings is 
appropriate pursuant to Fenderson.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for appellate review if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







